DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 26 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-8, 10-16, 18-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0032482 in view of US 2013/0316136 in view of US 2315328 to Hood.
Claims 1, 3, 7-8:
‘482 teaches a method for manufacturing a inorganic sheet comprising electrostatically depositing a dry inorganic powder (soot) on a surface to form an inorganic layer on the surface [0022] and sintering the resulting inorganic layer to form a sintered inorganic sheet [0041].  ‘482 does not specify the inorganic layer is self-supporting.  However, ‘136 teaches a method for glass soot deposition and sintering processing (abstract) where the deposited layer is removed from the deposition surface and has sufficient mechanical integrity to support its own mass (i.e., self-supporting) prior to sintering [0062] and remains self-supporting after sintering (Fig. 2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice ‘482 on a temporary support that is later removed.  Doing so would predictably result in a glass sheet without interference from the support material.
The prior art references do not teach infiltrating the self-supporting sintered inorganic sheet with at least one polymer.  However, Hood teaches a method for infiltrating a porous glass with resins having a refractive index near that of the glass to produce transparent articles (pg. 2, col. 1, lines 27-46).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date 

Claim 2:
The soot is a source of glass and metal oxides; ‘482 [0027-0029].
Claim 4:
The finished part is removed from the support after sintering; ‘482 (Fig. 6).
Claim 5:
Prior to deposition, the inorganic powder is fluidized and electrostatically charged; ‘482 (Fig. 1-2).
Claim 10:
The surface can be decorated with deposition of particles or exclusion of particles; ‘136 [0039-0040].
Claims 11-13:
Multiple layers are deposited and sintered to form a multilayer self-supporting sintered inorganic sheet; ‘136 [0066].  The composition of the second layer differs from that of the first; ‘136 [0068-0070] resulting in a different density and is a functional coating.
Claim 14:
Density 98% and greater is taught; ‘136 [0093].
Claim 15:
Thickness less than 200 microns is taught; ‘136 [0088].
Claim 16:
Sintering time and temperature are result effective variables obvious through routine optimization; ‘136 [0080].  Sintering temperature 700-1200 °C is taught; ‘136 [0081].
Claim 18:
The soot is silica soot; ‘136 [0028].

The properties recited in these claims are inherent and obvious results of the prior art process.
Claim 24:
A flexible sintered glass sheet is produced; ‘136 [0088].  The particular bend radius is interpreted as quantification of the results of a known process and would have been inherent and obvious based on the prior art process.

Claims 9, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0032482 in view of US 2013/0316136 in view of US 2315328 to Hood in view of US 4732887 to Obanawa.
The prior art references discussed above do not teach a coupling agent or chemical strengthening.  However, Obanawa teaches a method for forming a composite comprising inorganic porous material infiltrated with an organic resin (abstract) wherein a silane coupling agent is used in a conventional manner (17:15-59) to aid in bonding the organic and inorganic material.  In this way, the silane coupling agent combined with the organic resin serve to chemically strengthen the inorganic porous material.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include a silane coupling agent for the well-known purpose of enhancing bonding between an organic and inorganic material. 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0032482 in view of US 2013/0316136 in view of US 2315328 to Hood in view of US 2014/0017429 to Kasazaki.
‘136 teaches the soot receiving device is a core material with a coating or cladding of a refractory material [0036].  The prior art references discussed above do not teach a tape casted polymer surface.  However, Kasazaki teaches a conveyor belt of a thermoplastic composition having flexibility and bending fatigue resistance that improves life expectancy [0134].  Therefore, it would have been obvious to one .

Response to Arguments
Applicant's arguments filed 2/12/21 have been fully considered but they are not persuasive.
The cited references are not limited in the manner argued by Applicant.  ‘482 does generally relate to manufacturing optical waveguides [0003], but faces difficulties related to optical component manufacturing and glass manufacturing [0005-0007] where the goal is to create a sintered glass [0041].  ‘136 is highly analogous to ‘482 and relates to the formation of a high-surface quality glass sheet by solving problems associated with such glass manufacturing [0001-0006].  ‘482 also clarifies that a sintered glass is porous [0093].  Hood is provided to show a method for filling the porosity left behind by the Hawtof references.  Hood fills the porous glass with another material (p. 1, col. 1).  This other material could simply be a suitable resin for forming the normal transparent article (p. 2, col 1) and represents the simplest form of the invention (pg. 2, col. 2), but the process has the additional benefit of allowing functional additives to be impregnated into the porous glass.  However, the discussion of these additional embodiments utilizing additives do not erase the pertinence of the simplest core of the reference, which is filling the porosity of a porous glass sheet to make the glass sheet transparent.
With respect to arguments about the broad field of endeavor, the examiner believes this is appropriate given the broadness of the claims and references.  With respect to arguments about the narrow problem to be solved, the Examiner disagrees that this is a narrow view of the problem and instead considers this as a broad view of the problem particular given it includes desired optical properties.
Applicant argues Hawtof and Hood are non-analogous.
In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103 , the reference must be analogous art to the claimed invention. In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004). The examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. "Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417, 82 USPQ2d 1396. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.
In this case, all references are from the same field of endeavor as the claimed invention (all references relate to manufacturing a glass sheet) AND all references are reasonably pertinent to the problem faced by the inventor.  
In order for a reference to be "reasonably pertinent" to the problem, it must "logically [] have commended itself to an inventor's attention in considering his problem. " In re Icon Health and Fitness, Inc., 496 F.3d 1374, 1379-80 (Fed. Cir. 2007) (quoting In re Clay, 966 F.2d 656,658, 23 USPQ2 1058, 1061 (Fed. Cir. 1992)). A recent decision from the U.S. Court of Appeals for the Federal Circuit, In re Klein, 647 F.3d 1343, 98 USPQ2d 1991 (Fed. Cir. 2011), is instructive as to the "reasonably pertinent" prong for determining whether a reference is analogous art. In determining whether a reference is reasonably pertinent, an examiner should consider the problem faced by the inventor, as reflected - either explicitly 
In the case, the prior art references relate to the problem of forming thin inorganic oxide sheets that is self-supporting and has the desired optical properties.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Hood infiltrates a porous glass substrate with polymer in order to achieve the desired optical properties.  The porous glass substrate of Hood is analogous to the naturally porous glass structure formed by Hawtof.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX A ROLLAND whose telephone number is (571)270-5355.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/ALEX A ROLLAND/Primary Examiner, Art Unit 1796